UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

 

Plaintiff,
-Vs- Case No. 3:19-CR-90
KEPRECE RENDER,
Defendant.
ENTRY AND ORDER

 

This matter is before the Court on Defendant’s pro se motion entitled “Motion for Judicial
Recommendation to the Federal Bureau of Prisons for 12 Months RRC Placement - Six Months
Halfway House and Six Months Home Confinement" (doc. 48) filed April 27, 2021. The Defendant
has requested the Court issue a recommendation that he be eligible for additional halfway house
placement, twelve (12) months, pending his anticipated release date of September 30, 2023.

IT IS THE RECOMMENDATION OF THE COURT that if the Defendant is determined by
the United States Bureau of Prison’s Unit Team to be eligible, pursuant to 18 U.S.C. §3621(b) he

be considered for designation.

DONE and ORDERED in Dayton, Ohio, this 28" day of April, 2021.
7
fi

 

  

ITED STATES DISTRICT COURT
